DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-5 and 7 remain pending. 
(b) Claim 6 is canceled by the Applicant without prejudice.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 07/27/2022. The Applicant’s claims 1-5 and 7 remain pending. The Applicant amends claims 1-3, 5, and 7. The Applicant cancels claim 6.
(a) The Applicant, via the claim amendments filed 07/27/2022 overcome the 35 U.S.C. 112(b) claim rejections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 35 U.S.C. 112(b) claim rejections.
(b) The Applicant, via the claim amendments filed 07/27/2022 overcome the 35 U.S.C. 112(a) claim rejections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 35 U.S.C. 112(a) claim rejections.
(c) The Applicant, via the claim amendments filed 07/27/2022 overcome the 35 U.S.C. 112(a) claim rejections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 35 U.S.C. 101 claim rejections.

Response to Arguments
The Applicant’s arguments filed on 07/27/2022, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On page 6 of the Arguments/Remarks, the Applicant asserts that Nishimura does not teach “calculating a steering angle based on either the surrounding environment information or driver information.” 
The Examiner respectfully disagrees. The Examiner finds Nishimura teaches determining a steering angle based on torque caused by the driver, such as the driver’s input to the steering wheel, the use of vehicle information (e.g., vehicle speed), and surrounding environment information (e.g., external information which can be road information), Nishimura, Paragraphs 0025 and 0041-0055 and Figures 1 and 2).
On page 6 of the Arguments/Remarks, the Applicant asserts that Nishimura does not teach “the electric control unit is configured to instruct the electric motor to set the steering angle as the manual steering command value, based on a torque caused by a driver and at least one of surrounding environment information and driver information. 
The Examiner respectfully disagrees. The Examiner finds the newly added reference in combination with the previously cited references teach the above limitations as disclosed below in the claim mapping.
On pages 6-7 of the Arguments/Remarks, the Applicant asserts that Nishimura does not teach all the limitations of amended claim 7. The Examiner finds the combination of Nishimura and Tsubaki teach all the limitations of amended claim 7.
 
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
(a) “motor control apparatus,” as recited in claim 1.
(b) “steering angle calculation apparatus,” as recited in claim 1. 
(c) “a motor control apparatus,” as recited in claim 7.
(d) “steering angle calculation apparatus,” as recited in claim 7.
Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-5 and 7 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura U.S. P.G. Publication 2017/0253265 (hereinafter, Nishimura), in view Tsubaki U.S. P.G. Publication 2016/0016606 (hereinafter, Tsubaki).
Regarding Claim 1, Nishimura teaches a motor control apparatus configured to control driving of an electric motor for steering angle control (motor control apparatus to control the electric motor steering of a vehicle, Nishimura, Paragraphs 0022 and 0024-0026), the motor control apparatus comprising: 
-a steering angle calculation apparatus (vehicle including a steering angle calculation system, Nishimura, Paragraphs 0025, 0041-0042, and 0049 and Figure 1 and 2) comprising: 
-an electronic control unit (ECU (40), Nishimura, Paragraph 0025 and Figure 1)  configured to: 
-calculate a steering angle based on a torque caused by a driver and at least one of, surrounding environment information and driver information (ECU determines a steering angle based on torque caused by the driver, also uses inputs of vehicle information (e.g., vehicle speed), and surrounding environment information (e.g., external information can be road information), Nishimura, Paragraphs 0025 and 0041-0049 and Figures 1 and 2); 
-generate a manual steering command value (generate a steering command value (i.e., manual steering command value (e.g., Th)), Nishimura, Paragraphs 0039-0044 and Figure 7); 
-calculate an integrated angle command value by adding the manual steering command value to an automatic steering angle command value (calculate an integrated angle command value by adding the manual steering command value to an automatic steering angle command value (i.e., assist component), Nishimura, Paragraphs 0039-0044 and Figure 7; and 
-perform angle control for the electric motor based on the integrated angle command value (perform angle control for the electric motor based on the integrated angle command value, Nishimura, Paragraphs 0039-0044 and Figure 7); and …
Nishimura does not teach a motor control apparatus to include the electric motor to set the steering angle as the manual steering command value. 
	Tsubaki teaches a vehicle steering control system, wherein the steering system includes a motor control apparatus capable of setting the steering angle based on the manual steering command value (Tsubaki, Paragraph 0016, 0034, and 0037
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the motor control apparatus of Nishimura to include the electric motor to set the steering angle as the manual steering command value, as taught by Tsubaki.
It would have been obvious because having the electric motor of the steering device set the steering angle as the manual steering command value allows for a driver or operator of the vehicle to control the vehicle as desired (i.e., manual control) (Tsubaki, Paragraphs 0011-0012).
Regarding Claim 2, Nishimura teaches the steering angle calculation apparatus (vehicle including a steering angle calculation system, Nishimura, Paragraphs 0025, 0041-0042, and 0049 and Figure 1 and 2) according to claim 1, wherein: 
-the electronic control unit is configured to calculate the steering angle based on an equation of motion (steering angle calculated based on an equation of motion, Nishimura, Paragraphs 0049-0050); 
-the equation of motion is an equation of motion for calculating the steering angle using the torque caused by the driver and a road load torque (calculating the steering angle equation through the equation of motion using the torque caused by the driver and road load torque (i.e., road load torque defined below), Nishimura, Paragraphs 0049-0055); and 
-the road load torque is set based on at least one of the road information, and the driver information (determining a steering angle based on torque caused by the driver, also uses inputs of vehicle information (e.g., vehicle speed), and surrounding environment information (e.g., external information which can be road information), Nishimura, Paragraphs 0025 and 0041-0055 and Figures 1 and 2).
Regarding Claim 5, Nishimura teaches the steering angle calculation apparatus according to claim 1, wherein the electronic control unit is configured to set the steering angle by correcting, based on the at least one of the the surrounding environment information, and the driver information, a basic steering angle set in accordance with the torque caused by the driver (ECU determines a steering angle based on torque caused by the driver, also uses inputs of vehicle information (e.g., vehicle speed), and surrounding environment information (e.g., external information like road information), Nishimura, Paragraphs 0025 and 0041-0049 and Figures 1 and 2).
Regarding Claim 7, Nishimura teaches a motor control apparatus (motor control apparatus to control the electric motor steering of a vehicle, Nishimura, Paragraphs 0022 and 0024-0026) comprising:
-a torque sensor configured to detect a steering torque (torque sensor caused by the driver, Nishimura, Paragraphs 0025 and 0041-0049 and Figures 1 and 2);
-a steering angle sensor configured to detect an actual steering angle (steering angle sensor, Nishimura, Paragraph 0057); and
-a steering angle calculation apparatus (vehicle including a steering angle calculation system, Nishimura, Paragraphs 0025, 0041-0042, and 0049 and Figure 1 and 2) comprising:
-an electronic control unit (ECU (40), Nishimura, Paragraph 0025 and Figure 1) configured to:
-calculate a steering angle based on a torque caused by a driver and at least one of vehicle information, surrounding environment information, and driver information (ECU determines a steering angle based on torque caused by the driver, also uses inputs of vehicle information (e.g., vehicle speed), and surrounding environment information (e.g., external information), Nishimura, Paragraphs 0025 and 0041-0049 and Figures 1 and 2); 
-set an automatic steering control amount (determining an assist steering angle command value (i.e., an automatic steering angle) and adding together the manual steering command value with the assisted steering angle command, thus setting an automatic steering control amount, Nishimura, Paragraphs 0052-0055); 
-set an assist control amount using the steering torque (setting an assist control amount using the steering torque, Nishimura, Paragraphs 0059-0062);
-calculate an integrated control amount by summing the automatic steering control amount and the assist control amount (determining an assist steering angle command value (i.e., an automatic steering angle) and adding together the manual steering command value with the assisted steering angle command, Nishimura, Paragraphs 0052-0055);
-perform torque control for an electric motor for steering angle control based on the integrated control amount (torque control for the steering electric motor based integrated amount, Nishimura, Paragraphs 0052-0055);
-calculate an actual manual steering angle included in the actual steering angle, the actual manual steering angle being based on manual steering and assist control (determining driver steering command (e.g., driver desired steer angle), Nishimura, Paragraphs 0022 and 0037);
-calculate an actual automatic steering angle by subtracting the actual manual steering angle from the actual steering angle (determining an assist steering angle command value (i.e., an automatic steering angle) and subtracting the manual steering command value with the assisted steering angle command, Nishimura, Paragraphs 0052-0055);
-set the automatic steering control amount using an automatic steering angle command value and the actual automatic steering angle (determining an assist steering angle command value (i.e., an automatic steering angle) and adding together the manual steering command value with the assisted steering angle command, which thus set as the overall actual automatic steering angle, Nishimura, Paragraphs 0052-0055); and …
Nishimura does not teach a motor control apparatus to include instruct the electric motor to set the steering angle as the actual manual steering angle. 
	Tsubaki teaches a vehicle steering control system, wherein the steering system includes a motor control apparatus capable of setting the steering angle based on the manual steering command value (Tsubaki, Paragraph 0016, 0034, and 0037
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the motor control apparatus of Nishimura to include instruct the electric motor to set the steering angle as the actual manual steering angle, as taught by Tsubaki.
It would have been obvious because having the electric motor of the steering device set the steering angle as the manual steering command value allows for a driver or operator of the vehicle to control the vehicle as desired (i.e., manual control) (Tsubaki, Paragraphs 0011-0012).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura U.S. P.G. Publication 2017/0253265 (hereinafter, Nishimura), in view of Tsubaki U.S. P.G. Publication 2016/0016606 (hereinafter, Tsubaki), in view of Kodera et al. U.S. P.G. Publication 2019/0092384 (hereinafter, Kodera).
Regarding Claim 3, Nishimura teaches the steering angle calculation apparatus according to claim 2, wherein: 
-the equation of motion includes a spring component and a viscosity component for generating the road load torque (equation of motion includes a spring component and a viscosity component for generating the road load torque (note: road load torque defined in claim 2), Nishimura, Paragraph 0040); …
	Nishimura does not teach the steering angle calculation apparatus to include the spring component is set by correcting a basic spring component based on the at least one of the surrounding environment information and the driver information; and the viscosity component is set by correcting a basic viscosity component based on the at least one of the vehicle information, the surrounding environment information, and the driver information.
	Kodera teaches the use of an equation of motion to determine a steering angle (Kodera, Paragraphs 0048-0052). Moreover, Kodera teaches the use of a spring component addition, wherein the spring component addition is based on vehicle information, surrounding environment information, and driver information (Kodera, Paragraphs 0048-0052 and 0056-0058). Furthermore, Kodera teaches the viscosity component addition, wherein the viscosity component addition is based on vehicle information, surrounding environment information, and driver information (Kodera, Paragraphs 0048-0052 and 0056-0058).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the steering angle calculation apparatus to include the spring component is set by correcting a basic spring component based on the at least one of the vehicle information, the surrounding environment information, and the driver information; and the viscosity component is set by correcting a basic viscosity component based on the at least one of the vehicle information, the surrounding environment information, and the driver information as taught by Kodera.
	It would have been obvious because having a spring and viscosity component addition allows for a calculated steering angle calculation, which allows for the greater steering feeling for the driver (i.e., the driver can grasp the road information), thus allowing the driver to reduce driving stress of the driver and improving comfort of the driver.
Regarding Claim 4, Nishimura, as modified, teaches the steering angle calculation apparatus according to claim 3, wherein: the basic spring component has a linear characteristic defined by a predetermined spring constant relative to the steering angle (equation motion contains a spring component, wherein the spring component is a linear coefficient and based in part on the steering angle, Nishimura, Paragraphs 0041-0050); and the basic viscosity component has a linear characteristic defined by a predeterminedP181123US00TFN200101-US33 viscosity coefficient relative to a steering speed (equation motion contains a viscosity coefficient which is linear, wherein the viscosity component is based in part on the steering speed, Nishimura, Paragraphs 0041-0050 and 0055).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667      

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667